•—■ Motion to dismiss appeal granted and appeal dismissed, without costs. The complaint was dismissed on the trial as against the Baltic American Line, Inc., and appellant Wilhelmsen. It appears that the plaintiff has not appealed from the order and his time to take an appeal has expired. The cross complaint of Wilhelmsen for liability over has, therefore, become nugatory, for there is no longer any controversy between these two parties. Present — Lazansky, P. J’., Seudder, Tompkins and Davis, JJ.; Carswell, J., not voting.